DENY; and Opinion Filed December 1, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01426-CV

                            IN RE TERRENCE M. GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-12707-U

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Myers
       Relator filed this petition for writ of mandamus complaining that he had been deprived of

his right to a jury trial in this suit affecting the parent-child relationship. Relator states that a

“bench order” has been signed with regard to the proceeding, but a final judgment has not been

signed. By separate motion for emergency relief, he requests that the Court stay rendition of

final judgment pending determination of his petition for writ of mandamus.             Relator also

complains that the trial judge failed to recuse herself despite the fact that she was a respondent in

a federal habeas corpus proceeding filed by relator.

       Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has an adequate

remedy by appeal for both of his complaints. In re Johnson, 238 S.W.3d 846, 848 (Tex. App.—

El Paso 2007, orig. proceeding) (although trial court may have erred in denying jury trial
mandamus relief not appropriate because appeal provided an adequate remedy at law); In re

Rice, 04-15-00343-CV, 2015 WL 3616073, at *1 (Tex. App.—San Antonio June 10, 2015, orig.

proceeding) (same); In re McKee, 248 S.W.3d 164, 165 (Tex. 2007) (mandamus not available for

the denial of a motion to recuse); TEX. R. CIV. P. 18a(j)(1)(A) (complaint regarding failure to

recuse may be reviewed only on appeal from final judgment).

       We DENY the petition.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE
151426F.P05




                                             –2–